Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dennis A. Givens appeals the district court’s orders accepting the recommendations of the magistrate judge and dismissing Givens’ complaint in part and granting summary judgment in part. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Givens v. Weaver, No. 5:12-cv-00145-FPS-JES, 2014 WL 4250371 (N.D.W.Va. July 1 & Aug. 27, 2014). We deny Givens’ motion for sanctions and to strike. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.